Per Curiam,
The objection to the form of the published notice of intention to apply for incorporation comes too late after the parties making it have taken notice, and appeared, and contested the application: Borough of Edgewood, 180 Pa. 848. Such appearance and participation in the proceedings cures any defect of form in the published notice. The situation of the territory included within the limits of the proposed borough is a proper subject for consideration by the grand jury and by the court of quarter sessions. The court exercises a judicial discretion in determining the application, and the soundness of the discretion exercised in the particular case is not a subject of review: Borough of Sewickley, 36 Pa. 80. An abuse of discretion this court will correct, but we cannot revise the judgment of the court below upon a subject within its discretion unless abuse of discretion is alleged. The mere fact that farm lands are included within the limits of a proposed borough is not fatal to it: Borough of Blooming Valley, 56 Pa. 66. The grand jury and the learned judge of the quarter sessions have found that the situation of the territory, and of the three villages upon it, is such that a single municipal government is desirable, because the villages have reached out toward each other until they are practically one. A decided majority of the taxable inhabitants in the proposed borough desire its incorporation, and we see no error in the proceedings that is fatal to them.
The order appealed from is therefore affirmed.